IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-78,370-02


                       EX PARTE ALEXIS RENE OBREAGON, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 1130245 IN THE 178TH DISTRICT COURT
                               FROM HARRIS COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Obreagon v. State, No. 14-08-01058-CR (Tex. App.–Houston [14th] January 7,

2010).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

         Appellate counsel filed an affidavit with the trial court. Based on that affidavit and the mail
                                                                                                      2

logs from the Texas Department of Criminal Justice, the trial court has entered findings of fact and

conclusions of law recommending that Applicant be granted an out-of-time petition for discretionary

review. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-08-

01058-CR that affirmed his conviction in Cause No. 1130245 from the 178th District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: June 5, 2013
Do not publish